Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections to the Specification
The disclosure is objected to because of informalities in the description of figures 2A-2J in which the following references are incorrectly labeled: (i) skirt 1.2.1, (ii) internal walls 1.2.1.1, (iii) external walls 1.2.1.2, (iv) notch 1.2.1.3, and (v) finger 2.2.3.  These informalities begin on page 14, line 18, and continue until page 18, line 17, when referencing those elements.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.  
Regarding Claim 1, it states in part: “to an oscillating regulating organ of said horological movement”. It is unclear if it is claimed that the regulating organ is a 
Regarding Claim 12, it is unclear what “respectively said pallets” is intended to claim, and it is unclear whether the “indirect impulse pallet-stone” of line 3 of claim 12 is the same or a new indirect impulse-pallet stone as claimed in line 2 of claim 12.  
Regarding Claim 16, it states “comprising an escapement wheel” and it is uncertain if Applicant is claiming a new escapement wheel or the same escapement wheel as introduced in claim 1. 
Regarding Claim 18, it states “comprising an energy source, a regulating organ, an escapement” and it is unclear if the energy source, the regulating organ, or the escapement are the same elements as claimed by claim 1.  Additionally, it is unclear if the if  the horological movement recited in Claim 18 is the same as the one claimed in Claim 1 or a new one.  
Regarding Claim 19, it states “the horological movement comprising the horological movement of claim 13” and it is unclear as to which horological movement is intended to be claimed as claim 13 does not recited a horological movement but is dependent upon claim 1 through claim 12 which does recite a horological movement.  However, the claim already depends upon a horological escapement according to claim 1, and Applicant may have been intending to reference to claim 18 which claims a horological movement.  This would further yield to the issue that it is unclear if the horological movement recited in Claim 18 is the same as the one claimed in Claim 1 or a new one.  
Claims 2-7, 9-19 recite the limitation "horological escapement".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 states “a horological detent escapement”, therefore claims 2-7, 9-19 should replace “horological escapement” with “horological detent escapement”.  
Claim 6 recites the limitations "the first position", “the first banking”, “the second position”, and “the second banking”.  There is insufficient antecedent basis for these limitations in the claim as these elements have not yet been introduced.  
Claim 7 recites the limitation "the functioning phase".  There is insufficient antecedent basis for this limitation in the claim as a functioning phase has not been introduced.
Claim 8 recites the limitations "the impulse phase", “the trajectory”, and “the pallets”.  There is insufficient antecedent basis for these limitations.  
Claim 9 recites the limitation "said second mobile".  There is insufficient antecedent basis for this limitation in the claim as a second mobile has not been introduced, and “a second mobile body” is most likely what Applicant intended.  
Claim 10 recites the limitation "said roller".  There is insufficient antecedent basis for this limitation in the claim as a roller has not been introduced.
Claim 11 recites the limitations "said roller", “the first position”, “the first banking”, “the second position”, and “the second banking”.  There is insufficient antecedent basis for these limitations in.
Claim 12 recites the limitation "the pivoting axis", “the arm of the pallets” and “the exit lock pallet-stone”.  There is insufficient antecedent basis for these limitations. 
Claim 16 recites the limitation "the impulse".  There is insufficient antecedent basis for this limitation, Applicant may have intended to reference the “direct impulse” of claim 1.  
Claim 20 recites the limitation "a timepiece according to claim 14".  There is insufficient antecedent basis for this limitation as claim 14 does not claim a timepiece.  Rather claim 19 claims a timepiece, and Applicant may have intended to state according to claim 19.  

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 1, as Applicant provides in the specification, much of the invention as claimed has been realized by previous disclosures in Augereau (EP 1122617) and Henein et al. (CH 712288), hereinafter Heinen.  The elements previously disclosed and/or admitted by Applicant include:
A horological detent escapement adapted to be integrated in a horological movement (Heinen par. 0017) and arranged to transmit a torque (Heinen 3 applies torque to 1.3) originating from an energy source of said horological movement (inherent in the art for escapements, required for the movement of par. 0017) to an oscillating regulating organ [Heinen balance 1] of said horological movement, the regulating organ of the horological movement comprising a first mobile body [Heinen first mobile rotating 1], the escapement comprising: 
a second mobile body [Heinen 2] configured to cooperate with said first mobile body and configured to be stopped by the second mobile body in a first or a second position defined respectively by a first and a second banking against which said second mobile body comes to rest, (Heinen par. 0001) the second mobile body comprising an indirect impulse transmitter [Heinen 2.4 or 2.5]; and 
an escapement wheel [Heinen 3], said escapement wheel being arranged so as to transmit, during a half-phase of each oscillation of the regulating organ, a torque to said regulating organ via a direct impulse (fig. 2c of application, admitted that it represents the prior art of Augereau); 
wherein said second mobile body is arranged and positioned to come into contact with the escapement wheel so as to transmit a torque to said regulating organ of the horological movement by means of an indirect impulse (fig. 2A-2J of application, admitted that it represents the prior art of Augereau, show indirect impulse to 2.4 and 2.5).  
The prior art does not disclose the following elements: the invention of claim 1 wherein said second mobile body is arranged and positioned so as to be, during the whole oscillation of the regulating organ during the normal functioning of the escapement, out of contact with the escapement wheel, while being capable of coming into contact, during another half-phase of each oscillation of the regulating organ during which the escapement wheel does not transmit torque to the regulating organ by means of a direct impulse, with the escapement wheel . . . following an inadvertent movement or an inadvertent stoppage of the horological movement.  
While prior art discloses a second mobile body that contacts the escapement wheel and delivers an indirect impulse to the regulating organ, no prior art does so follow an inadvertent movement or an inadvertent stoppage but not during the whole oscillation of the regulating organ during the normal functioning of the escapement.  In the most relevant prior art it can be seen that when following the movement of the escapement mechanism during the whole oscillation of the regulating body from start to finish there is contact with the escapement wheel and the second mobile body.  This is often in the form of pallets that comprise part of the second mobile body.  Further, while the prior art may disclose elements that fit the description of a second mobile body that does not, during the whole oscillation of the regulating body during normal functioning of the escapement, come into contact with the escapement wheel, none of these pieces of prior art further disclose that element as being capable of coming into contact with the escapement wheel following an inadvertent movement or an inadvertent stoppage of the horological movement.  
Claim 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Daniels (EP-0018796-A2) discloses a coaxial escapement with an escapement wheel with a double level of concentric teeth, with one of the levels of the escapement wheel applied for the purpose of applying an indirect impulse through a third pallet stone added to the entry and exit pallet stones.  This indirect impulse occurs, however, during the normal functioning of the escapement wheel.  
Bas (EP-3121660-A1) discloses a direct impulse escapement mechanism that delivers the direct impulse to the balance by a torque applied from the escapement wheel through a pulse plane of a lower plate of the balance wheel.  The escapement mechanism further comprises a pallet and a second spring that cooperate with the escapement wheel in addition to a first spring forming an anti-shock device with the pallet.  
Fukada et al. (US-20180231936-A1) discloses an indirect escapement mechanism that includes a third pallet as a torque applying and receiving member that receives torque from a convex portion of the escape wheel.  Further, the escapement wheel is disclosed to have fifteen teeth.  
Vaucher et al. (US-20110310709-A1) discloses a single piece coaxial escapement wheel set and a third pallet to interact with the alternative level of the escapement wheel set to the entry and exit pallets.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833